Citation Nr: 0708515	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUE

Entitlement to service connection for renal cell carcinoma 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  


FINDINGS OF FACT

1.  The veteran was exposed to Agent Orange during active 
military service.

2.  The veteran currently suffers from renal cell cancer.

3.  Competent medical evidence links the veteran's current 
renal cell carcinoma to Agent Orange.


CONCLUSION OF LAW

Renal cell cancer was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for renal cell carcinoma 
due to Agent Orange exposure.  DD-214 confirms his service in 
Vietnam during the Vietnam conflict; therefore, and in 
accordance with 38 C.F.R. § 3.307(a)(6)(iii), his exposure to 
Agent Orange is thus conceded.

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by military 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease listed at 38 C.F.R. § 3.309(e), even 
though there is no record of such disease during service, 
provided that the provisions of 38 C.F.R. § 3.307(d) are met.  

Service medical records contain no record of any diagnosis of 
or treatment for renal cell cancer; however, VA and private 
medical records confirm that the veteran suffers from 
metastatic renal cell carcinoma, first diagnosed in December 
2002.  However, renal cell cancer is not among the diseases 
listed at 38 C.F.R. § 3.309(e).

In its 2002 report the National Academy of Sciences (NAS) 
advised that there is no information contained in the 
research reviewed for Update 2002 to change the conclusion 
that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and renal cancer.  Taking account of the available 
evidence and NAS analysis, the Secretary determined that the 
credible evidence against an association between herbicide 
exposure and renal cancer outweighs the credible evidence for 
such an association.  See DISEASES NOT ASSOCIATED WITH EXPOSURE TO 
CERTAIN HERBICIDE AGENTS, 68 Fed. Reg. 27630, 27634 (May 20, 
2003) 

Although renal cell cancer is not listed as one of the 
presumptive diseases associated with herbicide exposure under 
38 C.F.R. § 3.309(e), a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  The Board will thus consider whether service 
connection under the provisions of 38 C.F.R. § 3.303 is 
warranted.

In a letter dated in December 2003 an oncologist opined that 
there is a possible link between the veteran's kidney cancer 
and Agent Orange exposure.  Review of this physician's 
license record reveals that he has taught at a renown medical 
college, published numerous articles on cancer treatment, and 
actively practiced in the area of oncology since 1987.  
However, his assertion of a possible link between the 
veteran's cancer and his former exposure to Agent Orange is 
too speculative to establish the required nexus for service 
connection.  38 C.F.R. § 3.102; see also Sawyer v. Derwinski, 
1 Vet. App. 130, 135 (1991) ("probability" means the 
"likelihood; appearance of reality or truth; reasonable 
ground of presumption; verisimilitude; consonance to 
reason."  Black's Law Dictionary 1201 (6th ed. 1990).  Thus, 
an absence of "probability" would mean "[t]he 
[un]likelihood of a proposition or hypothesis being true, 
from its conformity to reason or experience, or from superior 
evidence or arguments adduced in its favor."  Id. at 1201.  
The definition further states that "there is more evidence 
[not] in favor of the existence of a given proposition than 
there is [for] it."); and see Bloom v. West, 12 Vet. App. 
185, 187 (1999) (statements favorable to the veteran's claim 
that do little more than suggest a possibility are too 
speculative to establish the required nexus for service 
connection).  

During his August 2006 Board hearing the veteran submitted a 
letter from another private treating oncologist.  Review of 
applicable medical licensing board records shows that he too 
has taught at a medical college and has actively practiced in 
the area of oncology for the past 29 years.  According to 
this physician, "there is a significant clinical 
relationship between the exposure to Agent Orange and the 
development of the kidney cancer in [the veteran]."  In 
support of his opinion he cites various cancer studies.  He 
also states as follow:

The histopathology of [the veteran's] 
cancer revealed the chromophobe variant 
of renal cell cancer.  The chromophobe 
variety is a type of kidney cancer often 
associated with sarcomatoid microscopic 
characteristics or with sarcomatoid 
transformation (Abrahms, NA. Ann Diagn 
Pathol. (5): 296-97, Oct 2003) . . .

 . . . The existence of sarcomatoid 
transformation is highly suspicious 
[emphasis added] of a direct relationship 
between Agent Orange and the cause of 
this cancer.

Based on this physician's avowal that there is a 
"significant clinical relationship" between the veteran's 
former exposure to Agent Orange and his current renal cancer, 
and his reference to numerous medical treatises in support of 
his opinion, the Board finds his assertion of a "highly 
suspicious" link between Agent Orange exposure and renal 
cancer to be equivalent to the "at least as likely as not" 
standard employed by VA.  The Board thus finds this 
physician's assertion that the veteran's renal cancer is 
linked to his exposure to Agent Orange to be within the range 
of probability as opposed to mere possibility.  

Under the provisions of 38 C.F.R. § 3.303(d), service 
connection on a direct basis can be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  In this case the evidence establishes 
that the veteran was exposed to Agent Orange during service.  
There is also competent medical evidence from a cancer 
specialist linking the veteran's current metastatic renal 
cell carcinoma to his in-service exposure to Agent Orange.  
Indeed, the record contains no competent medical evidence to 
the contrary.  The facts in this case support a grant of 
service connection for renal cell cancer due to Agent Orange 
exposure under the provisions of 38 C.F.R. § 3.303(d). 

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran given the favorable nature of the 
Board's decision. 







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for renal cell carcinoma 
due to Agent Orange exposure is granted.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


